Yum! Brands Announces Full-Year 2010 Expectations; Reaffirms 2rowth Forecast of 12%, Excluding Special Items; Will Host Investor Update Meeting December 9, 2009 Louisville, KY (December 4, 2009) — Yum! Brands Inc. (NYSE: YUM), in advance of its annual investor update meeting, reaffirms its full year 2009 EPS growth forecast of 12%, excluding special items. Yum! also announces that it expects to deliver at least 10% EPS growth in 2010, excluding special items, which would mark the ninth straight year of meeting or exceeding this annual EPS growth target. David C.
